Citation Nr: 1047230	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected asbestosis. 

2.  Entitlement to service connection for residuals of pneumonia.

3.  Entitlement to service connection for residuals of scarlet 
fever. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, R.R., and N.R.

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to August 
1945 with unverified periods of service from August 1943 to 
February 1944, for eleven days in March 1946, and from May 1946 
to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2008, the Veteran presented testimony at a personal 
hearing conducted at the Detroit RO before a Decision Review 
Officer (DRO).  A transcript of this hearing has been associated 
with the Veteran's claims folder.

In November 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  See 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The issue of entitlement to service connection for residuals of 
scarlet fever is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

One issue previously on appeal, entitlement to service connection 
for posttraumatic stress disorder (PTSD), was granted by the RO 
in a December 2009 rating decision.  To the Board's knowledge, 
the Veteran has not indicated his disagreement with this 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection]. 
Therefore, this matter has been resolved and is no longer in 
appellate status.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates forced vital 
capacity (FVC) measurement of 84 percent of predicted value and 
DLCO (Diffusion Capacity of Lung for Carbon Monoxide by the 
Single Breath method) measurement of 86 percent of predicted 
value.

2.  The competent and credible evidence of record does not 
indicate that residuals of pneumonia currently exist.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for the Veteran's service-connected asbestosis have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2010).

2.  Residuals of pneumonia was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims adjudicated herein.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in June 2006.  This letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claims and of his and VA's respective duties for obtaining 
evidence.  The June 2006 letter also informed the Veteran as to 
the law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

With respect to the increased rating claim, as the November 2007 
statement of the case granted the Veteran's claim of entitlement 
to service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the initial rating 
assigned in that determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2010).  Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

A May 2008 letter and the December 2009 supplemental statement of 
the case, set forth the relevant diagnostic code for rating the 
disability at issue, and included a description of the rating 
formulas for all possible schedular ratings under this diagnostic 
code.  The Veteran was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the Veteran has been 
informed of what was necessary to achieve a higher initial rating 
for the service-connected disability at issue.  In short, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating such claims.  In 
particular, the record contains the Veteran's service treatment 
records, VA outpatient medical records, VA examination report, 
statement from the Veteran's private physician, and internet 
articles and statements from the Veteran.   

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in February 2007.  The 
report of this examination reflects that the examiner recorded 
the Veteran's current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  While the record does not 
reflect that the February 2007 examiner reviewed the Veteran's 
service treatment records, the Veteran is not prejudiced thereby 
as the examiner considered medical history as reported by the 
Veteran which is consistent with that contained in the Veteran's 
claims folder.  

The Board also notes that the February 2007 VA examiner stated 
that while a CT scan of the thorax revealed pleural plaque and 
calcifications consistent with a history of asbestosis, there was 
"questionable clinical significance" of these findings and a 
"further study may be helpful if clinically indicated."  As 
noted elsewhere in this decision, service connection for 
asbestosis has already been granted.  Furthermore, the Board does 
not interpret the VA examiner's statements as suggesting that the 
CT scan conducted during the February 2007 examination was in any 
way inadequate, but rather that this test revealed minimal 
symptomatology.  The Board therefore concludes that the 
examination is adequate for adjudication purposes.  See 38 C.F.R. 
§ 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He exercised the option of a 
personal hearing and was afforded one in May 2008 as detailed in 
the Introduction.  Accordingly, the Board will proceed to a 
decision.  

III. The asbestosis claim

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Diagnostic Code 6833 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (asbestosis) but also because it provides 
specific guidance as to how symptoms of this disability are to be 
evaluated.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate, 
and the Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 6833.

Diagnostic Code 6833, listed under the General Rating Formula for 
Interstitial Lung Disease, provides for a 100 percent evaluation 
where FVC is less than 50 percent predicted; or DLCO (SB) is less 
than 40 percent predicted; or maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption with cardio respiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
requires oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6833 
(2010).

A 60 percent evaluation is warranted where FVC is between 50 to 
64 percent predicted; or DLCO (SB) is between 40 to 55 percent 
predicted; or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardio respiratory limitation. Id.

A 30 percent evaluation is warranted where FVC is between 65 to 
74 percent, or DLCO (SB) is between 56 to 65 percent. Id.

Finally, a 10 percent evaluation is warranted where FVC is 
between 75 to 80 percent, or DLCO (SB) is between 66 to 80 
percent. Id.

These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned]; Cf. Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" 
in a statutory provision meant that all of the conditions listed 
in the provision must be met]. 

The Board notes that during the pendency of this appeal, VA 
amended the ratings schedule concerning respiratory conditions 
effective October 6, 2006. VA added provisions that clarify the 
use of PFTs in evaluating respiratory conditions under Diagnostic 
Codes 6600, 6603, 6604, 6825- 6833, and 6840- 6845. A review of 
the regulatory changes reveals that such changes which are 
pertinent to this claim are non-substantive in nature, and merely 
interpret already existing law.

The Veteran's service-connected asbestosis is rated as 10 percent 
disabling.  In order for a 30 percent disability rating to be 
assigned, FVC must be 65 to 74 percent of predicted or DLCO (SB) 
must be 56 to 65 percent of predicted.  See 38 C.F.R. § 4.97 
(2010).  

A pulmonary function test from February 2007 revealed that the 
Veteran's FVC was 84% of predicted.  His DLCO score was 86% of 
predicted.   The record does not contain any other PFT test 
results.  Accordingly, the criteria for the assignment of a 30 
percent disability rating for service-connected asbestosis have 
not been met based current disability.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the February 2007 pulmonary function test is the 
only evidence of record to address the Veteran's FVC and DLCO 
values.  Accordingly, there have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of time 
here under consideration. Staged ratings are therefore not 
appropriate.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the December 2009 SOC and appears to have 
considered the regulation in the Veteran's case.  Accordingly, 
the Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue. 

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected 
asbestosis.  The medical and lay evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his asbestosis; in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates that 
the Veteran is currently retired after working for 38 years.  See 
the February 2007 VA psychiatric examination report.  There is no 
indication that the Veteran's asbestosis caused him any unusual 
employment impairment.

The Board notes that the fact that the Veteran is currently 
unemployed is not determinative. The ultimate question is whether 
the Veteran, because of his service-connected disability, is 
incapable of performing the physical and mental acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In this case there is no medical evidence that the Veteran's 
asbestosis would have marked interference with employment.  See 
Van Hoose, supra [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


II.  The pneumonia claim. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With respect to the first Hickson element, the evidence of record 
does not indicate that the Veteran has been diagnosed with 
pneumonia, or any residual thereof, during the appeal period.  
After physically examining the Veteran in February 2007, a VA 
examiner noted that that the Veteran had not had pneumonia since 
1995.  See also the May 2008 hearing transcript, page 8.  The VA 
examiner did not diagnose the Veteran with pneumonia or pneumonia 
residuals. 

The Veteran has been accorded ample opportunity to present 
evidence in support of his claim, i.e., a competent evidence of 
pneumonia residuals.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a claim 
for VA benefits].  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

To the extent the Veteran contends that he has residuals 
pneumonia, any such statements offered in support of his claim do 
not constitute competent evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

While the Board notes that the Veteran is competent to report the 
symptoms he experiences, the record does not indicate that he has 
the medical training or experience to diagnose pneumonia 
residuals.  While the Board does not doubt that the Veteran 
experiences respiratory symptomatology, (as discussed in above, 
he has been service-connected for asbestosis), the record does 
not indicate that he is competent to attribute his symptomatology 
to a specific respiratory disability.  

In the absence of a current disability, service connection may 
not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does not 
exist].  Accordingly, the first Hickson element has not been met 
and the Veteran's claim fails on this basis alone. 

In the absence of a claimed disability, there is no need to 
discuss the remaining two Hickson elements. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
residuals of pneumonia. The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected asbestosis is denied. 

Entitlement to service connection for residuals of pneumonia is 
denied. 


REMAND

As noted in the Introduction, the Veteran has several periods of 
unverified service.  In an April 2009 deferred rating decision, 
the RO noted that two previous attempts to verify the Veteran's 
dates of service with the Coast Guard were returned after the 
request was mailed to the wrong address.  A handwritten note 
indicates that the Veteran's 1943 service was not active duty as 
it was Merchant Marine training, however, the rating decision 
does not indicate where this information came from.  Accordingly, 
on remand, the VA should attempt to verify the Veteran's periods 
of active duty service.  

In addition, the record indicates that the Veteran was diagnosed 
with scarlet fever in November 1943.  He has alleged that this 
disease resulted in him contracting shingles in 1995 which 
resulted in his diagnosed post-herpetic neuralgia.  See the May 
2008 hearing transcript, page 8.  In addition, the Veteran has 
argued that he developing kidney problems as a result of scarlet 
fever.  See the July 2007 notice of disagreement. 

While the Veteran was provided with a VA examination in February 
2007, the examiner indicated that the Veteran did not have 
scarlet fever since 1943.  He did not indicate whether the 
Veteran's had any residuals of this disease. 

Accordingly, this case presents a medical question which cannot 
be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions]. This question 
concern whether the Veteran has any residuals of scarlet fever 
and must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Coast Guard, or other 
appropriate agency to verify the Veteran's 
dates of active duty service in the Merchant 
Marines.  

2.  Then, arrange for a health care provider 
with appropriate experience to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale as to 
whether the Veteran has any residuals of 
scarlet fever, to include postherpetic 
neuralgia or a kidney disability.  If the 
reviewing health care provider finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such should 
be accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.

3.  Following completion of the above, 
adjudicate the issue of entitlement to 
service connection for residuals of scarlet 
fever.  If the decision remains adverse to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


